DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-16 are pending.

Specification
The disclosure is objected to because of the following informalities: 
[0048]: In line 6, “as batch is extruded” appears to be a misstatement of “as a batch is extruded.”
[0050]: In line 1, “can have a an” appears to be a misstatement of “can have 
[0059]: In lines 2-3, “in FIGS. 4, %A and 5B” appears to be a typographical error for “in FIGS. 5A and 5B.”
[0086]-[0088]: The tables are objected to as failing to comply with 37 CFR 1.58(c), which requires that tables must demonstrate a high degree of legibility. It is noted that several characters in the tables are not legible. Text must be plainly and legibly written in permanent dark ink or its equivalent. See 37 CFR 1.52(a)(1)(iv).
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 461 in Fig. 7B, and 7 and 125 in Fig. 9. Applicant may wish to amend [0067] at line 7 to “misalignment zone 461 substantially confined.”
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “423” has been used to designate both radial slots (e.g., [0069]) and peripheral pins 423 (e.g., [0068]). Likewise, “425” has been used to designate both a first annular slot (e.g., [0058]) and a first annular ring ([0070]). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4 and 11-13 are objected to because of the following informalities:  
Claim 4: Applicant is respectfully advised that “plurality” is usually treated as a singular noun (i.e., “wherein the plurality . . . comprises”).
Claim 11: In line 2, “the frequency of radial slots being less than a frequency of the central slots” appears to be a misstatement of “a frequency of the radial slots being less than a frequency of the central slots.”
Claim 12: Applicant is respectfully advised to provide the missing articles, i.e., “wherein a depth of the radial slots of the annular rings is less than a depth of the annular slots.”
Claim 13: Applicant is respectfully advised to provide the missing article in line 5 (“to form a peripheral skin”). Applicant is respectfully advised to amend “the central slots terminate at a first annular slot of the plurality of annular slots” by preceding the phrase with “wherein” to maintain a grammatical single sentence structure. In view of this prospective amendment, Applicant is respectfully advised to precede “wherein elongated particles” with “and” to set apart the two “wherein” clauses.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 11-12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6: The claim recites “an exit face” in line 2. It is unclear how, or if, this feature differs from “a die face” in claim 1, line 3. It is noted that the specification identifies the “die face” with reference character “411” ([0057]). However, “411” is also used to represent the “exit face” ([0067]). For the purposes of examination only, claim 6 will be interpreted as further limiting the “die face” by explicitly identifying it as an “exit face.”
Claims 7-8 are rejected because of their dependence from claim 6.
Claim 8 recites, “wherein exit surfaces of the annular rings are inclined away from the matrix pins at an angle greater than or equal to 0 degrees from the die exit face.” It is unclear how exit surfaces of annular rings can be in some respect at an angle of 0 degrees relative to matrix pins yet still be regarded as “inclined away” from them. The applicable definition of “incline” according to Merriam-Webster appears to be “to deviate from a line, direction, or course.” However, an angle equal to 0 degrees would seem to require no deviation. For the purposes of examination only, the claim will be interpreted as only reciting angles greater than 0 degrees.
Claim 11: The claim recites the limitation “the annular rings” in line 1. There is insufficient antecedent basis for this limitation in the claim. It is noted that the claim does not depend from claim 6, which recites “annular rings.” For the purposes of examination only, the claim will be interpreted as depending from claim 6.
Claim 12 is rejected because of its dependence from claim 11. Further regarding claim 12, the claim recites, “wherein depth of the radial slots of the annular rings is less than depth of the annular slots,” it is unclear what the claim intends to state. “Radial slots” are implicitly associated with central slots in the claims (claim 9: “radial pins”), but claim 12 associates “radial slots” with annular rings, and the disclosure identifies radial slots 463 that appear to be associated with the annular rings 423/425 (e.g., Fig. 9; [0065], [0070]), suggesting that the radial slots are the annular slots. Fig. 8A shows a radial cell matrix with peripheral pins 423 and 427 and slots 425, 429, 439 ([0068]), but these pins appear to be analogous to the annular rings, which do not appear to be disclosed as a feature of this embodiment. Therefore, the claim appears to confuse terms and features of distinct embodiments, so that a slot depth comparison between them would not appear to be relatable to “a honeycomb extrusion die” of claim 1 (i.e., a single die). For the purposes of examination only, and in view of the specification ([0069]), the claim will be interpreted as reciting that the radial slots can have various depths.
Claim 15: The claim recites the limitation “the green honeycomb body” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination only, claim 13 will be interpreted as reciting that the step of extruding batch material produces a green honeycomb body.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bookbinder et al. (US 2007/0026188 A1, hereinafter “Bookbinder”).
Regarding claim 1, Bookbinder discloses a die 25 (Fig. 4; [0028]) for forming an extruded honeycomb article (Abstract) (i.e., a honeycomb extrusion die) comprising:
a die body portion 24 ([0028]) (i.e., a die body) comprising:
a die face 26 ([0031]) comprising central discharge slots 28 ([0028]) (i.e., a plurality of central slots) and a skin forming cavity 36 ([0029]) bounded by a skin forming mask 27 ([0029]) so that an outer skin layer will surround a central webbed cellular structure of the honeycomb extrusion ([0003]) (i.e., a skin former region disposed peripheral to the central slots), the skin former region comprising peripheral discharge slots 38 ([0029]) through which material is extruded to form an annular skin layer 40 ([0030]) (i.e., the skin former region comprising a plurality of annular slots, noting that the figure represents a cross-sectional view ([0022])), wherein the central discharge slots 28 are separated from the peripheral discharge slots 38 at a transition defined by a skin-forming gap 29 between the central discharge slots and the peripheral discharge slots ([0026]) (Fig. 4; [0030]) (i.e., wherein the central slots terminate at a first annular slot of the plurality of annular slots).
Bookbinder discloses all the limitations of claim 1. 

Regarding claim 4, Bookbinder discloses an embodiment with two peripheral discharge slots/ annular slots (Fig. 4) (i.e., at least two annular slots and less than five annular slots).

Regarding claim 5, Bookbinder discloses die body 24 with central feedholes 31a for supplying batch material to the central discharge slots 28 ([0028]) (i.e., the die body comprises central feed holes in communication with the central slots) and peripheral feedholes 31b for supplying the peripheral discharge slots 38 ([0029]) (i.e., the die body comprises peripheral feed holes in communication with the annular slots).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder.
Regarding claim 2, Bookbinder discloses all the limitations of claim 1, as discussed above. In addition, Bookbinder teaches honeycomb cells with web thicknesses of 0.02-0.002 inches (0.0051-0.051 mm) ([0027]), so it would have been prima facie obvious to provide central discharge slots/central slots having the same dimension, as the slot dimensions determine the extruded web dimensions, before shrinkage and other factors may affect thickness ([0030]). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).

Regarding claim 3, Bookbinder discloses all the limitations of claim 1, as discussed above. In addition, Bookbinder teaches that skin thickness can be greater than five times the thickness of the web ([0047]), so Bookbinder teaches a skin thickness that is greater than 5 X 0.0051 mm or greater than 0.0255 mm ([0027]), at the lower bound. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Bookbinder teaches skin thickness can be varied to a desired value ([0040]), with proper skin formation determining thermal expansion characteristics of a fired honeycomb ([0045]), so it would have been prima facie obvious for the skilled practitioner to optimize skin, and therefore slot, thickness ([0030]). See MPEP 2144.05 (II). 


Claims 6-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder, as applied to claim 1 above, and further in view of Kragle et al. (US 5,964,020).
Regarding claim 6, Bookbinder discloses all the limitations of claim 1, as discussed above. However, Bookbinder does not explicitly disclose that the central slots define matrix pins that extend axially to an exit face and that the annular slots define annular rings that extend axially to the exit face.
Kragle discloses an extrusion die for producing a honeycomb comprising a die face (Fig. 5; col. 8, line 34) comprising pins 54d configured to form a cell array (col. 8, lines 29-31) (i.e., a plurality of central slots) and pins 54a for forming curved elongated cells about the periphery of an extruded honeycomb (col. 8, lines 28-29) (i.e., a skin former region disposed peripheral to the central slots, the skin former region comprising a plurality of annular slots wherein the central slots terminate at a first annular slot of the plurality of annular slots). Kragle teaches that a honeycomb die can be regarded as forming a matrix (col. 2, line 17), and that extrusion dies are formed by long discharge slots (col. 1, line 29).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the die of Bookbinder by providing central slots that define matrix pins that extend axially to an exit face and annular slots that define annular rings that extend axially to the exit face as taught by Kragle because (1) Bookbinder teaches extensions of the die 24 around the central discharge slots at a die face 26, with batch material being extruded at the face to form webs 33 (i.e., axial extensions toward an exit face) (Bookbinder, Fig. 4; [0027], [0031]) but does not identify them as matrix pins, (2) discharge slots that form a matrix die can be long (Kragle, col. 1, line 29; col. 2, line 17), and the extensions that form them can be regarded as pins (col. 8, line 29), and (3) the die extensions that define the peripheral discharge slots 38 (Bookbinder, Fig. 4) are arranged in an annular formation (Bookbinder, [0030]: “annular skin layer”), and such extensions when viewed end-on appear as rings (Kragle, Fig. 5).

Regarding claim 7, Bookbinder teaches extensions around the central discharge slots 28 that extend farther than the extensions formed by the peripheral slots 38 to form a plane 26b at the die face 26 ([0031]), so it would have been prima facie obvious to provide matrix pins that extend further than annular rings axially and have exit surfaces generally parallel with a die face, and Bookbinder teaches surfaces of the extensions of the die body around the peripheral slots that are angled to form a frustoconical surface to equalize pressure drops ([0035]), so it would have been prima facie obvious to provide annular rings having exit surfaces inclined away from matrix pins.

Regarding claim 8, Bookbinder teaches a cut angle of the die body at the peripheral slots ([0035]) of 20° to 40° ([0036]). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).

Regarding claim 10, Bookbinder discloses an embodiment that uses a hexagonal cell design ([0027]), so Bookbinder implicitly discloses central slots that define hexagonal pins, in view of the teachings of Kragle that extensions that of a matrix die that form long cells can be regarded as pins (Kragle, col. 8, line 29), as discussed above. See MPEP 2144.01.

Regarding claim 11, Kragle teaches an embodiment (Fig. 5) in which slots are formed between the pins 54a for forming curved elongated cells, wherein the inner of the rings of pins 54a have slots that are less frequent than the slots between the pins 54d, so it would have been prima facie obvious to provide annular rings that comprise radial slots, the frequency of radial slots being less than a frequency of the central slots at the first annular slot. 

Regarding claim 12, Bookbinder teaches that the overall length of the peripheral slots 38 can be controlled to achieve flow control of the batch material ([0041]), so the skilled practitioner would have been motivated to optimize slot depth at the annular or peripheral region of the die, and Bookbinder teaches an angled die surface resulting in annular or peripheral slots formed to different depths (Fig. 4), thus making differences in slot depth prima facie obvious. See MPEP 2144.05(II).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder, as applied to claim 1 above, and further in view of Aniolek et al. (US 7,575,793 B2).
Bookbinder discloses all the limitations of claim 1, as discussed above. However, Bookbinder does not explicitly disclose central slots that define radial pins.
Aniolek discloses a honeycomb structure (Abstract) formed by conventional extrusion techniques (col. 6, line 37) comprising radial cells 44 (Fig. 3; col. 5, line 46). Aniolek teaches a radial cell structure can provide a cell density across a diameter of a honeycomb structure that promotes gas flow toward the periphery to reduce thermal stresses (col. 2, line 57 through col. 3, line 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the die of Bookbinder by providing central slots that define radial pins as taught by Aniolek because (1) Bookbinder teaches any suitable polygonal cell design may be used (Bookbinder, [0027]), and (2) a radial cell design can reduce thermal stresses across a honeycomb structure (Aniolek, col. 2, line 57 through col. 3, line 1).

Claims 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder and Lachman et al. (US 3,885,977 hereinafter “Lachman”), and as evidenced by Lachman.
Regarding claim 13, Bookbinder discloses a method for forming a circumferential skin surrounding a central cellular structure of an extruded ceramic honeycomb article (Abstract) to form a webbed central structure ([0003]) comprising channels ([0008]), which is known in the art to comprise intersecting walls such that the channels extend axially from a first end face to a second end face, as evidenced by Lachman (Fig. 1; col. 4, lines 41-42: “web . . . of the . . . matrix”) (i.e., a method of manufacturing a ceramic honeycomb body comprising intersecting walls that form channels extending axially from a first end face to a second end face) comprising:
extruding batch material through intersecting central slots 28 of the die body 24 of a die assembly 25 (Fig. 4; [0027], [0029]) (i.e., extruding batch material through central slots of an extrusion die to form a honeycomb matrix) and through peripheral slots 38 ([0027]) to form an annular skin layer 40 ([0030]) surrounding the central webbed structure ([0003]) (i.e., extruding batch material through a plurality of annular slots to form peripheral skin on the honeycomb matrix), wherein the central discharge slots 28 are separated from the peripheral discharge slots 38 at a transition defined by a skin-forming gap 29 between the central discharge slots and the peripheral discharge slots ([0026]) (Fig. 4; [0030]) (i.e., the central slots terminate at a first annular slot of the plurality of annular slots).
However, Bookbinder does not explicitly disclose that elongated particles in the batch material are axially aligned during the extruding through the central and annular slots.
Lachman discloses a method to provide an anisotropic cordierite monolith with a honeycombed structure having a great resistance to thermal shock (col. 3, lines 5-8). Lachman teaches that the monolith should be formed to orient crystals in a favored direction to impart a consistent planar orientation to the platey materials in a resultant green body (col. 7, lines 31-40) using clay with kaolinite particles that are elongated platelets (col. 8, lines 28, 35) that align themselves with respect to the c-axis (col. 11, lines 49, 64-66), as measured by an I-ratio (col. 7, lines 10-14).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Bookbinder by providing elongated particles in the batch material are axially aligned during the extruding through the central and annular slots as taught by Lachman because (1) Bookbinder teaches that the skin is formed to achieve the alignment of particles such as clay to make web and skin thermal expansion equal, the alignment measured by the I-ratio (Bookbinder, [0045]), (2) forming a batch to impart a planar orientation on platey elongated clay platelets (Lachman, col. 7, lines 31-41; col. 8, lines 28-36; col. 11, lines 64-67) according to the I-ratio (Lachman, col. 7, lines 10-14) can provide a great resistance to thermal shock (col. 3, lines 5-8), and (3) Bookbinder uses the same measure of crystal alignment as Lachman (Bookbinder, [0045]), so it would have been prima facie obvious to align particles as taught by Lachman in the practice of the method of Bookbinder.

Regarding claim 14, Lachman teaches the use of elongated platelets (col. 8, line 35; col. 11, lines 64-65) (i.e., the elongated particles comprise plates).

Regarding claim 16, both Bookbinder ([0024], [0045]) and Lachman (col. 11, lines 64-67) teach batch material that forms cordierite upon firing.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder in view of Lachman, as applied to claim 13 above, and as evidenced by Merkel (US 2004/0148916 A1).
Bookbinder teaches that a honeycomb that has been extruded is regarded as a green honeycomb that is subsequently fired ([0024]), and it was known in the art that green bodies are dried after extrusion before firing, as evidenced by Merkel ([0034]), so it would have been prima facie obvious to dry the green honeycomb body and fire the dried green honeycomb body.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772